                                Case 2:20-cv-01151-DWC Document 60 Filed 03/26/21 Page 1 of 1
AO 450 (Re v. 5/85) J u d g m en t in a Civil Ca se




                                                      United States District Court
                                                         WESTERN DISTRICT OF WASHINGTON
                                                                   AT TACOMA


    SETONDJI VIRGILE NAHUM,
                                                                                JUDGMENT IN A CIVIL CASE
                                  Plaintiff,
                                                                                Case No.   2:20-CV-01151-DWC
                   v.

    LONNIE SPEIR, et al.,

                                  Defendants.




        Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

 X     Decision by Court. This action came to consideration before the Court. The issues have been
considered and a decision has been rendered.

THE COURT HAS ORDERED THAT:

     Defendants’ Motions to Dismiss (Dkt. 53, 54) are GRANTED and this case is DISMISSED WITH
PREJUDICE.

              Dated this 26th day of March, 2021.



                                                                     WILLIAM M. MCCOOL
                                                                     Clerk



                                                                     Deputy Clerk
